Case: 10-50643     Document: 00511514410          Page: 1    Date Filed: 06/20/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 20, 2011

                                       No. 10-50643                         Lyle W. Cayce
                                                                                 Clerk

LORENA G. BOUTARI; JAMES R. CABANISS;
PATSY N. CABANISS, wife; ANGELITA FLORES;
GURVIS GUILLORY; ET AL,

                                                   Plaintiffs - Appellants

v.

JP MORGAN CHASE BANK N.A.;
AURORA LOAN SERVICES, L.L.C.;
OCWEN LOAN SERVICING, L.L.C.;
M&T MORTGAGE CORP.;
WELLS FARGO HOME MORTGAGE, INC.,
doing business as America’s Servicing,

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:09-CV-608


Before JONES, Chief Judge, and HIGGINBOTHAM and SOUTHWICK, Circuit
Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50643    Document: 00511514410       Page: 2   Date Filed: 06/20/2011



                                   No. 10-50643

      The court has carefully considered the briefs, oral argument, and pertinent
portions of the record. After such review, we have determined that the judgment
of the district court should be affirmed for essentially the reasons set forth by the
district court. Boutari v. JP Morgan Chase Bank, N.A., No. 5:09-cv-00608, doc.
88 (W.D. Tex. June 10, 2010) (Order Accepting Report and Recommendation).
                                                                      AFFIRMED.




                                         2